Citation Nr: 1547643	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-07 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 25, 2011 and in excess of 40 percent since March 25, 2011 for service-connected residuals of hepatitis C status post liver transplant. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The claim initially reached the Board in February 2011.  The Board remanded the claim for further development including a new VA examination, to update VA treatment records, and to provide the Veteran notice regarding a TDIU claim.  During the pendency of the appeal, the RO increased the rating of the service-connected residuals of hepatitis C to 40 percent effective March 25, 2011, and granted the Veteran a TDIU effective March 25, 2011.  The May 2015 rating decision granting TDIU advised the Veteran this was a full grant of the benefit sought on appeal.  As discussed below, he disagreed with the effective date assigned for the increased rating for hepatitis C, but he did not indicate any disagreement with the date assigned for TDIU.  However, the RO's rationale in assigning March 25, 2011 as the effective date was that this was the date as of which the Veteran met the schedular criteria for a TDIU award.  In light of the grant herein, he will now meet the schedular criteria from June 20, 2008.  Therefore, the RO should RECONSIDER the TDIU grant in light of this Board decision.   

In a May 2015 letter, the Veteran asserted that he was entitled to an earlier affective date of August 19, 2004 for the rating of 40 percent for service-connected hepatitis C.  The November 2007 rating decision on appeal granted service connection for hepatitis C with an initial 30 percent rating effective March 10, 2003.  Therefore,  the Board's appellate review of this claim includes the evidence going back to the date of his original claim of March 10, 2003.  Accordingly, a separate notice of disagreement regarding an earlier effective date for an increased rating on this issue is redundant.  The Board reviewed all evidence de novo to arrive at its findings and conclusions. 

The Veteran testified at an August 2008 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  From 2003 through 2006, the Veteran's treating physicians indicated he was essentially asymptomatic following the liver transplant, with some mild cough and shortness of breath intermittently, but he was able to engage in strenuous physical activity on a nearly daily basis.  In 2007, a stenting procedure was performed, after which the Veteran had some decreased stamina, but he continued to engage in significant physical activity on a daily basis.

2.  Since June 2008, the Veteran's hepatitis C residuals have been manifested by daily fatigue, right upper quadrant pain, malaise, nausea, and minor weight loss, and the need to take immunosuppression drugs daily.  


CONCLUSIONS OF LAW

1.  Prior to June 20, 2008, the criteria for an initial rating higher than 30 percent for residuals of hepatitis C status post liver transplant were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2015).

2.  Since June 20, 2008, the criteria for a rating of 40 percent, and no higher, for residuals of hepatitis C status post liver transplant have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.112, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A. Hepatitis C Residuals

The Veteran's hepatitis C is rated under Diagnostic Code (DC) 7354. 38 C.F.R. 
§ 4.114, DC 7354.  Diagnostic Code 7354 provides rating criteria for service-connected hepatitis C manifested by serologic evidence of hepatitis C infection and related signs and symptoms due to such infection.  Id.  From March 10, 2003 to March 24, 2011, the Veteran's residuals of hepatitis C were rated as 30 percent disabling as the minimum rating allowed for a liver transplant. 38 C.F.R. § 4.114, DC 7351. Since March 25, 2011, the disability has been rated as 40 percent disabling.  38 C.F.R. § 4.114, DC 7354.  

7354  Hepatitis C (or non-A, non-B hepatitis):

		With serologic evidence of hepatitis C infection and the following 
			signs and symptoms due to hepatitis C infection:

			Daily fatigue, malaise, and anorexia, with minor weight loss and 
				hepatomegaly, or; incapacitating episodes (with symptoms such as 
				fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right 
				upper quadrant pain) having a total duration of at least four weeks, 
				but less than six weeks, during the past 12-month period	40

			Daily fatigue, malaise, and anorexia, with substantial weight loss (or 
				other indication of malnutrition), and hepatomegaly, or; 
				incapacitating episodes (with symptoms such as fatigue, 
				malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
				quadrant pain) having a total duration of at least six weeks 
				during the past 12-month period, but not occurring constantly	60

			Near-constant debilitating symptoms (such as fatigue, malaise, 
				nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
				pain)	100
			
Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae. (See §4.14.).

Note (2): For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The Veteran contends that he is entitled to a higher rating for the entire appeals period.  The Veteran's hepatitis C led to a liver transplant.  In his notice of disagreement, the Veteran asserted that he has all of the conditions noted in the rating criteria every day, and had to have lab tests daily to make sure his body does not reject the liver.  Since the transplant he asserts that he has been unable to obtain employment.  

In March 2003, the Veteran was on immune suppression drugs post-liver transplant.  The Veteran had a liver transplant in December 2000 in Kansas City.  Since the liver transplant, the Veteran received the bulk of his follow-up treatment through Stanford University.  In April 2003, Stanford doctor Dr. A. Y, Assistant Professor of Medicine of the Gastroenterology, Hepatology and Liver Transplant Program, noted that the Veteran did well and had good energy; other than a persistent cough, the Veteran was asymptomatic.  The Veteran being in such a state would earn him no more than a noncompensable rating.  

In March 2004, the Veteran continued to demonstrate no specific issues related to his liver transplant and/or hepatitis C.  A letter from a Stanford University physician to Dr. L. G. noted no specific problems that could be attributed to the Veteran's condition status post liver transplantation.  The 10 point review of the Veteran's body systems were negative.  The Veteran's liver enzymes were normal.  

The Veteran continued to be asymptomatic through May 2005.  In a letter from Stanford University, the physician noted that the Veteran was "totally asymptomatic" with no complaints, and was doing generally quite well.  At the time, the Veteran worked as a professional golf player playing a minimum of three times per week.  The Veteran engaging in significant physical activity on a near daily basis and the fact that medical professionals indicated he was asymptomatic would continue to warrant a noncompensable rating, instead of a higher rating sought by the Veteran. 

He continued to play golf competitively throughout 2005 as noted in additional letters from the Stanford University Medical Center prepared in September and October.  The Veteran reported playing 38 holes nearly daily to prepare for upcoming tournaments.  The Veteran only complained of right shoulder pain related to his extensive practice schedules, and intermittent vertigo and headaches, which were medically linked to a viral infection of the labyrinthitis, a condition unrelated to the Veteran's hepatitis C.    

Mild symptoms begin to be seen in June 2006, when a Stanford University physician noted that the Veteran complained of mild dyspnea on exertion and nasal congestion.  However, these symptoms were not sufficient to preclude the Veteran from continuing his rigorous training schedule in preparation for competitive golf competitions.  

In January 2007, Dr. T. D. from Stanford University also reported that the Veteran had been doing well since his transplant and had no complications.  However, the physician noted that the Veteran had increased liver enzymes represented by aspartate aminotransferase (AST) in the low 90s and alanine aminotransferase (ALT) in the 90s.  The physician suspected that the increase was due to the high level of Prograf, a immunosuppression drug, in the Veteran's system.  Consequentially, the doctor reduced the Veteran's dosage.   During this month, the Veteran was also evaluated at the Palo Alto, California VA Medical Center (Palo Alto VAMC).  The examining physician noted that the Veteran had an upper respiratory infection involving coughing and sinus congestion, which had resolved.  The only active issue noted by the physician was an elevated SGOT level and transaminitis.  As a result a liver biopsy and ultrasound study was scheduled.  

The following month in February 2007, the Veteran reported having pneumonia for a month.  An abdominal ultrasound performed showed a mild biliary ductal dilation with the common bile duct measuring one (1) centimeter and slow monophasic flow of the hepatic veins causing a concern for venous outflow obstruction.  The Veteran eventually underwent a stenting procedure to relieve the obstruction.  A February 2013 VA examiner has found the stenting procedure is a residual issue from the liver transplant. 

The first instance of symptoms consistent with daily fatigue began in August 2007 as noted on a VA examination report.  Despite consistent evaluations and reports that the Veteran has been asymptomatic since the liver transplant, at the examination, the Veteran reported having decreased stamina compared to what he used to have, with difficulty walking long distances greater than a mile.  He noticed his reduced speed when walking around a lake near his home.  He was able to walk six miles at a time within one and a half hours.  The Veteran also reported that he attempted to return to work after the transplant but could not tolerate the level of stamina.  Issues with stamina were the only reported issues.  The Veteran denied having nausea, vomiting or weight loss.  The Veteran's own statements indicate that even though he had reduced stamina, his condition had been effectively asymptomatic, which continues to be inconsistent with a higher rating. 

In November 2007, the Veteran reported feeling great to VA physician and that he continued to play golf daily.  Physical examination revealed no shortness of breath, and there was no pain over the liver site. 

The first noticeable complications status post-liver transplant were shown in 2008.  In June 2008, the Veteran presented at the Palo Alto VAMC with a fever, dry cough, and weight loss of 16 pounds over the past six (6) weeks due to epigastric pain.  A follow-up visit at the Palo Alto VAMC gastrointestinal clinic, noted that the Veteran had repeated biliary stenting beginning over a year ago (2007), and had to have stents placed and removed every three months due to an anastomotic stricture.  The Veteran also had abnormal liver function tests, nausea, mild dysphagia and some anorexia.  He was referred to the transplant team for possible reconstruction of the biliary tract.  The pain flares were related to the Veteran's transaminitis which was up to a mid-200s.  The physicians related the condition to a viral syndrome.  He had a low white blood cell count. 

June 2008 represented a turning point in the Veteran's heath.  Prior to June 2008, the Veteran was able to play golf for hours each day in preparation for competitive play and walk multiple miles.  Again, several medical professionals noted his condition was essentially asymptomatic.  Therefore, a rating higher than 30 percent is not warranted prior to June 2008.  However, in June 2008, the stenting procedures began to have a profound impact on the Veteran's ability to play golf as well activities of daily living.  The Veteran had significant fatigue, needed to take naps throughout the day, and had intermittent anorexia and weight loss, which the Board finds warrants an increase to a rating of 40 percent, and no higher.  The date selected, June 20, 2008, is one of the earliest appointments where the Veteran reported having abdominal pain, nausea, and decreased appetite following a stenting procedure.  

In October 2008, the Veteran underwent another evaluation at the Palo Alto VAMC gastrointestinal clinic to evaluate complications he had related to biliary stents.  Previously, he had a replacement surgery in August 2008.  Since the stent removal, the Veteran reported doing well.  He was eating well, and reported no fevers or abdominal pain.  Despite improvements in October 2008 and subsequent records, the Veteran continued to undergo additional stenting procedures which resulted in further declines in his health. By July 2009, the Veteran reported having chronic itching of his skin with a fiery burning sensation for two months.  He underwent a liver biopsy to determine the etiology of the itching.   The Veteran's health decline was also discussed in a May 2010 VA examination. The Veteran reported not having any stamina and that he had to take anti-rejection medication for the rest of his life. 

At an August 2010 North Texas VAMC medical appointment, the Veteran had abnormal liver enzymes.   By January 2011, the Veteran reported that he needed to take naps during the day.  He continued to have elevated transaminases.  As a result, a new treatment regimen was suggested. 

The Veteran's private and VA treatment records primarily describe his treatment and test results, and did not provide the specific details needed to rate the service-connected hepatitis C.   Accordingly, the Board relied on two VA examination reports of records, from March 2011 and from February 2013.  

The March 2011 VA examination report shows that the Veteran had daily fatigue, malaise, nausea, right upper quadrant pain and nausea, near constant anorexia, and intermittent vomiting.  The Veteran had minimal weight loss, losing no more than a couple of pounds.  

In February 2013, the Veteran attended a post-remand VA examination to evaluate his residuals of hepatitis C.  The results of the examination did not demonstrate a significant change from the March 2011 examination.  The Veteran reported having daily fatigue, malaise, and arthralgia, and intermittent nausea.  The Veteran also reported weight loss and right upper quadrant pain. The Veteran continued to be on immunosuppressant drugs.  The Veteran reported having incapacitating episodes of lasting at least 1 week but less than two weeks; however the medical record did not indicate that any such episode resulted in physician prescribed bedrest. 

Based on the evaluation of the two examination reports, a 40 percent rating continued to be warranted.  Higher 60 or 100 percent ratings were not warranted because the Veteran has not had near debilitating symptoms or daily symptoms that include substantial weight loss on a continuous basis.  

Although he does experience daily fatigue, malaise, and nausea, he had not had substantial weight loss.  Prior to 2008, the Veteran's lowest weight was 167 pounds in May 2003, but his usual weight was upper 170s to low 180s throughout 2004 to 2007.  In March 2008, he weighed 183 pounds.   When hospitalized in July 2008, he reported weight loss due to decreased appetite and stated his usual weight was 180-185.  However, a nutritional consultation concluded he was actually overweight at 170 pounds and recommended that he lose 13 pounds.  A VA outpatient record in January 2010 noted his report of weight loss from 2007-2008 but weight then mostly stable at 162 pounds.  However, over the next three months, he gained 13 pounds.  In January 2011, he was up to 174 pounds, and by the 2011 VA examination his weight was 168 pounds.  At the 2013 examination, his weight was 172 pounds.  Therefore, even though his weight is lower since 2008 than it was previously, according to a nutritional consult, it still remains higher than it should be for his body type, height, etc.  In other words, even though he has had some weight loss, it has not been substantial and it certainly does not approach malnutrition when his weight remains above the recommended amount.  

The Board has also considered whether extraschedular considerations are appropriate and a TDIU. 

B.  Extraschedular Considerations

The Board also considered whether extraschedular considerations were warranted.  
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disability.  The rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Weight loss and fatigue, malaise, right upper quadrant pain, nausea, and vomiting associated with hepatitis C are all expressly contemplated by the rating schedule.  There is no indication that any of the disabilities evaluated above result in any symptoms that fall so far outside the rating schedule as to render it inadequate.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned ratings.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  
In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to the increased rating claim in April 2003 and April 2007 notices.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As the contents of the April 2007 notice fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA met its duty to assist the Veteran by obtaining all available relevant evidence. To that end, the VA obtained the Veteran's post-service treatment records from private and VA sources.  Requests for Social Security Administrations (SSA) records revealed that these records were destroyed.  The Veteran was also provided with several VA examinations, regarding his hepatitis C condition as well as other service connection conditions considered as part of the TDIU claim, the reports of which have been associated with the claims file, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners that performed the examinations were medical professionals and provided the Board sufficient information to render a decision regarding the Veteran's increased rating claims.  

The Veteran was also offered the opportunity to testify at a hearing before the Board in August 2008.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the regulations. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned Veterans Law Judge specifically addressed the impact of the service-connected hepatitis C on the Veteran by asking the Veteran a series of questions to elicit relevant testimony.  The Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  Based on the testimony, the Board remanded the claim to update the record, a task which has been substantially completed by the Regional Office.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board can find no indication that the Veteran was prejudiced in any way by the conduct of the hearing. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Since neither the Veteran nor his representative did not make the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required.  Appellate review could proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Prior to June 20, 2008, a rating higher than 30 percent for service-connected residuals of hepatitis C status post liver transplant is denied.  

Since June 20, 2008, a rating of 40 percent, but no higher, for service-connected residuals of hepatitis C status post liver transplant is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


